Citation Nr: 1227685	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-49 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  He is the recipient of the Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his December 2010 substantive appeal (VA Form 9).  Thereafter, he withdrew his request for a Board hearing in a September 2011 communication.  38 C.F.R. 
§ 20.704(e) (2011).

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, the medical evidence of record also reveals a diagnosis of mood disorder.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is a result of his combat service in Vietnam.  Therefore, he claims that service connection for such disorder is warranted.

In order to determine the nature and etiology of his acquired psychiatric disorder, to include whether such is related to his combat service, the Veteran was afforded a VA examination in October 2009.  Following an interview with the Veteran, a review of the claims file, and a mental status examination, the examiner diagnosed mild mood disorder, not otherwise specified, and found that such was more likely than not caused by childhood physical abuse.  The examiner specifically determined that it was more likely than not that the Veteran's symptoms of PTSD (arousal symptoms of numbing and avoidance symptoms) are related to his childhood physical abuse.  In this regard, he indicated that the Veteran had described an early history of being angry, impulsive, and difficulties getting along with others, which appeared to be very much the same symptoms that he had described since getting out of the Marine Corps.  The examiner further found that the Veteran's symptoms were not caused or exacerbated by his military service.

In his December 2009 notice of disagreement and December 2010 substantive appeal, the Veteran argued that the October 2009 VA examination was inadequate.  As relevant, he alleged that he, in fact, had a good childhood.  The Board also notes that on enlistment examination in March 1966 the Veteran's psychiatric examination was checked as normal.  No abnormalities were listed on the Veteran's report of medical history either.  Therefore, there appears to be some conflict between the examiner's assessment of the impact of the Veteran's childhood on his psychiatric disorder, which was the basis for his opinion, the Veteran's own description of his childhood, and other objective evidence of record.  As such, the Board finds that a remand is necessary in order to afford the Veteran another VA examination conducted by a medical professional other than the October 2009 examiner so as to determine the current nature and etiology of his acquired psychiatric disorder.

The Board further finds that a remand is necessary in order to obtain outstanding records.  In his August 2009 claim, the Veteran reported that he was receiving treatment for his PTSD from the East Portland, Oregon, VA Outpatient Clinic beginning in February 2009.  As such, the RO obtained records from such facility dated from February 2009 to August 2009; however, they are negative for treatment of PTSD or any other acquired psychiatric disorder.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to his claim, and any identified records, to include those from the East Portland VA Outpatient Clinic dated from August 2009 to the present, should be obtained for consideration in his appeal.

Additionally, it should be clarified whether the Veteran is in receipt of Social Security Administration (SSA) disability or retirement benefits.  In this regard, the Veteran indicated at his October 2009 VA examination that he had retired after working for 39 years, and was currently supported by Supplemental Security Income (SSI) and his Teamster's pension.  As it is unclear whether the Veteran's SSI benefits are based on disability, to include his acquired psychiatric disorder, or retirement, the Board finds that a remand is necessary in order to clarify the type of SSA benefits the Veteran receives.  If it is based on disability due to an acquired psychiatric disorder, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the East Portland VA Outpatient Clinic dated from August 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  Request that the Veteran clarify the basis of his SSA benefits, i.e., disability or retirement.  If the benefits are based on disability, he should be requested to indicate whether such includes an acquired psychiatric disorder.  If the Veteran is in receipt of SSA disability benefits based on his acquired psychiatric disorder, any determination pertinent to his claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, to the extent possible, the Veteran should be afforded an appropriate VA examination conducted by a medical professional other than the October 2009 VA examiner in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 
 
The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his combat service in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


